Title: Franklin’s Diary of Correspondence, [12 February-2 March 1779]
From: Franklin, Benjamin
To: 


[February 12-March 2, 1779]
  Feb. 12. 1779:— 5 OClock
  Recd my Appointment of M. P. at this Court.

Waited upon M. De Vergennes who not being at home I waited upon M. Renvalle, inform’d him of it.
  13
  Wrote Jona. Williams acquaing him with my late appt. cong Goods to be bought for Wm Green Esqr &c
Wrote Mr Coffyn informg him of my nomination. Approving what he had done for the Prisoners.
  Feb. 14.
  Wrote to Count De Vergennes acquainting him with my Appt— & enclosing a Copy of my Credential Letter to the king asking his Advice concerning the Conspirators on board the Alliance and enclosing several Letters I had received from A. making mention of Le Ms. De la Fayette. Sent the above Letter by W.T.F—
  15 Feb.
  Sent away a Letter wrote the 11. to M. Dumas in Ansr to his of the 25th Jany
  Feb. 17. 79
  Wrote a Note to M. De Vergennes excusing my not going to Versailles on account of a severe access of the G & enclosing an Extract of Dr Coopers Letter which he desired to have.
Gave a Pass to Mr Tilly Merrick, going to Nantes.

Wrote to Capt. Landais ackn in ansr to his of the 7. Inst & Mr Schweighauser. Ordering him to Comply with the Orders of the N. Board respecting the Alliance. That his Bills for 30,000 Livs have been accepted &c.
Wrote a Letter to Mr Sears in Ansr to his, concerning Duties on Furs.
  Feb. 18. 79.
  Wrote Mr A. Lee inclosing Resolutions of Congress of Sept. 11. & 14 and of Oct. 22.
Accepted 3 Loan Office Bills in favor of Mr. Milligan.
Advanced John Conner taken in the Service of the U.S. & escaped from Prison 36 l.t. to help him to America
Recd a Letter from Mr. A. Lee in ansr to the one I had wrote him inclosing the Resolves.
  19. Feb. 79
  Wrote Hornica & Fizeaux acquaintg them with my Appointment. & cong the Loan in Holland.
Wrote M. Dumas acquaintg him with my late Appointt.
Wrote Mr. Jos. Wharton in ansr to his of the 11th Inst. cong Convoy.
Recd a Letter from M. De Vergennes appointing Tuesday next, to present my Letter to the king—
Sent W.T.F with a Letter to Mr Lee dated Yesterday desiring him to send me all the publick Papers in his Possn. belonging to this Depart.
  20
  Accepted great Numbers of Bills that were presented Yesterday
Gave a Pass to Messrs York & Cumings
  21.
  22 Feb.
  Dispatched Dr Windship with a Letter to Capt. Landais. Gave him a Pass for Brest.
Wrote Mr Hartley relative to Dr. Bancroft going to London to negotiate an Exchange of Prisoners—
Wrote to the American Gentlemen of Nantes informing them of the Convoy to America Capt. Landais of the Alliance.
Advanced Richard Neale of Virginia 8 Louis d’ors to assist him in returning to America.— Gave him Pass for Nantes.
  23.
  Wrote a Letter to Sir G. Grand enclosing him a Copy of a Letter I had wrote to Hornica & Fizeau
Accepted thre Loan Office Bills
Likewise a Bill of Exe. in favor of Monsr Ganot for 900 l.t. drawn by H. Laurens.

  24
  Wrote Capt Jones, relative to a Message from Ld Selkirk Accepted.
  25.
  Wrote Count Vergennes concerning Operations in North America highly Advantageous to both Nations
Wrote another Letter to Count De Vergennes in ansr to his of the 17. Inst. &c & informing him of the Destination of the Alliance.
Wrote To M De Sartine, thanking him for the Convoy. &c.
  26.
  Wrote Mr Paulze, Farmer General concerning the Tobacco come in the Bergere
Wrote to Govr Henry of Virga by M. Le Maire in ansr to a Letter brought from him by that Gentleman.
Accepted a Loan Office Bill of 36 Dollars in favor of Wm Gordon—
  March 1st
  Wrote M. Leveux of Calais relative to his Acct of Disbursements for Americans escaped from English Prisons
Conversation with M. Neuville—
Gave a Passport to Mr Edmond Jennings to make a Tour.

  March 2d.
  Advanced Casenarve de la Porte for his Brother Prisoner in England, by an Order upon M. Grand, the sum of 15 Louis d’ors.
Wrote the Prisoners of the Drake in ansr to their Memorial of the 16. Past.
Wrote M. Sartine desiring him to renew his Orders for the better treatment of the Prisoners in Brest.
Wrote M. Coffyn in ansr to his of the 17. past.
Wrote M. Schweighauser concerning M. Adams’s embarking at Nantes for America.
Wrote Capt. Landais to inform him of Mr. As intention to take a Passage on board of him.
Recd a Letter from the Prince of Conti desiring a Passport for Horses and Dogs to be brought from England.
Made out the said Passport.
